EXHIBIT 10.1

 

ACLARIS THERAPEUTICS, INC.

 

$75,000,000

 

COMMON STOCK

 

SALES AGREEMENT

 

November 2, 2016

 

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Aclaris Therapeutics, Inc. (the “Company”) confirms its agreement (this
“Agreement”) with Cowen and Company, LLC (“Cowen”) as follows:

 

1.                                      Issuance and Sale of Shares.  The
Company agrees that, from time to time during the term of this Agreement, on the
terms and subject to the conditions set forth herein, it may issue and sell
through Cowen, acting as agent and/or principal, shares (the “Placement Shares”)
of the Company’s common stock, par value $0.00001 per share (the “Common
Stock”), having an aggregate offering price of up to $75,000,000.
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitation set forth in this Section 1 on the
number of shares of Common Stock issued and sold under this Agreement shall be
the sole responsibility of the Company, and Cowen shall have no obligation in
connection with such compliance.  The issuance and sale of Common Stock through
Cowen will be effected pursuant to the Registration Statement (as defined below)
filed, or to be filed, by the Company and after such Registration Statement has
been declared effective by the Securities and Exchange Commission (the
“Commission”), although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement (as defined below) to
issue the Common Stock.

 

The Company shall file, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3,
including a prospectus relating to the Common Stock, to be issued from time to
time by the Company, and which incorporates by reference documents that the
Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (collectively, the “Exchange Act”). The Company has prepared a sales
prospectus (the “Sales Prospectus”) included as part of such registration
statement.  The Company will furnish to Cowen, for use by Cowen, copies of the
Sales Prospectus relating to the Placement Shares.  Except where the context
otherwise requires, such registration statement, and any post-effective

 

--------------------------------------------------------------------------------


 

amendment thereto, as amended when it becomes effective, including all documents
filed as part thereof or incorporated by reference therein, and including any
information contained in a Prospectus (as defined below) subsequently filed with
the Commission pursuant to Rule 424(b) under the Securities Act or deemed to be
a part of such registration statement pursuant to Rule 430B or 462(b) of the
Securities Act, is herein called the “Registration Statement.”  The Sales
Prospectus relating to the Placement Shares, including all documents
incorporated therein by reference, included in the Registration Statement, as it
may be supplemented by one or more additional prospectus supplements, in the
form in which such prospectus and/or Sales Prospectus have most recently been
filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act, together with any “issuer free writing prospectus,” as defined
in Rule 433 of the Securities Act regulations (“Rule 433”), relating to the
Placement Shares that (i) is required to be filed with the Commission by the
Company or (ii) is exempt from filing pursuant to Rule 433(d)(5)(i), in each
case in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g), is herein called the “Prospectus.” Any reference herein to the
Registration Statement, the Prospectus or any amendment or supplement thereto
shall be deemed to refer to and include the documents incorporated by reference
therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein. For
purposes of this Agreement, all references to the Registration Statement, the
Prospectus or to any amendment or supplement thereto shall be deemed to include
any copy filed with the Commission pursuant to the Electronic Data Gathering
Analysis and Retrieval System (“EDGAR”).

 

2.                                      Placements.  Each time that the Company
wishes to issue and sell the Placement Shares hereunder (each, a “Placement”),
it will notify Cowen by email notice (or other method mutually agreed to in
writing by the parties) (a “Placement Notice”) containing the parameters in
accordance with which it desires the Placement Shares to be sold, which shall at
a minimum include the number of Placement Shares to be issued, the time period
during which sales are requested to be made, any limitation on the number of
Placement Shares that may be sold in any one Trading Day (as defined in
Section 3) and any minimum price below which sales may not be made, a form of
which containing such minimum sales parameters necessary is attached hereto as
Schedule 1.  The Placement Notice shall originate from any of the individuals
from the Company set forth on Schedule 2 (with a copy to each of the other
individuals from the Company listed on such schedule), and shall be addressed to
each of the individuals from Cowen set forth on Schedule 2, as such Schedule 2
may be amended from time to time. The Placement Notice shall be effective upon
receipt by Cowen unless and until (i) in accordance with the notice requirements
set forth in Section 4, Cowen declines to accept the terms contained therein for
any reason, in its sole discretion, (ii) the entire amount of the Placement
Shares have been sold, (iii) in accordance with the notice requirements set
forth in Section 4, the Company suspends or terminates the Placement Notice for
any reason, in its sole discretion, (iv) the Company issues a subsequent
Placement Notice with parameters superseding those on the earlier dated
Placement Notice, or (v) the Agreement has been terminated under the provisions
of Section 11.  The amount of any discount, commission or other compensation to
be paid by the Company to Cowen in connection with the sale of the Placement
Shares shall be calculated in accordance with the terms set forth in Schedule
3.  It is expressly acknowledged and agreed that neither the Company nor Cowen
will have any obligation whatsoever with respect to a Placement or any

 

2

--------------------------------------------------------------------------------


 

Placement Shares unless and until the Company delivers a Placement Notice to
Cowen and Cowen does not decline such Placement Notice pursuant to the terms set
forth above, and then only upon the terms specified therein and herein.  In the
event of a conflict between the terms of this Agreement and the terms of a
Placement Notice, the terms of the Placement Notice will control.

 

3.                                      Sale of Placement Shares by Cowen. 
Subject to the terms and conditions herein set forth, upon the Company’s
delivery of a Placement Notice, and unless the sale of the Placement Shares
described therein has been declined, suspended, or otherwise terminated in
accordance with the terms of this Agreement, Cowen, for the period specified in
the Placement Notice, will use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable state and federal
laws, rules and regulations and the rules of the Nasdaq Stock Market LLC
(“Nasdaq”) to sell such Placement Shares up to the amount specified in such
Placement Notice, and otherwise in accordance with the terms of such Placement
Notice.  Cowen will provide written confirmation to the Company (including by
email correspondence to each of the individuals of the Company set forth on
Schedule 2, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) no later
than the opening of the Trading Day (as defined below) immediately following the
Trading Day on which it has made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the volume-weighted
average price of the Placement Shares sold, and the Net Proceeds (as defined
below) payable to the Company.  Cowen may sell Placement Shares by any method
permitted by law deemed to be an “at the market offering” as defined in
Rule 415(a)(4) of the Securities Act, including without limitation sales made
through Nasdaq, on any other existing trading market for the Common Stock or to
or through a market maker.  If expressly authorized by the Company in a
Placement Notice, Cowen may also sell Placement Shares in negotiated
transactions.  Notwithstanding the provisions of Section 6(jj), Cowen shall not
purchase Placement Shares for its own account as principal unless expressly
authorized to do so by the Company in a Placement Notice.  The Company
acknowledges and agrees that (i) there can be no assurance that Cowen will be
successful in selling Placement Shares, and (ii) Cowen will incur no liability
or obligation to the Company or any other person or entity if it does not sell
Placement Shares for any reason other than a failure by Cowen to use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Placement Shares as required under this Section 3.  For
the purposes hereof, “Trading Day” means any day on which the Company’s Common
Stock is purchased and sold on the principal market on which the Common Stock is
listed or quoted.

 

4.                                      Suspension of Sales.

 

(a)                                 The Company or Cowen may, upon notice to the
other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 2, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 2), suspend any sale
of Placement Shares; provided, however, that such suspension shall not affect or
impair either party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice.  Each of the parties agrees that
no such

 

3

--------------------------------------------------------------------------------


 

notice under this Section 4 shall be effective against the other unless it is
made to one of the individuals named on Schedule 2 hereto, as such schedule may
be amended from time to time.

 

(b)                                Notwithstanding any other provision of this
Agreement, during any period in which the Company is in possession of material
non-public information, the Company and Cowen agree that (i) no sale of
Placement Shares will take place, (ii) the Company shall not request the sale of
any Placement Shares, and (iii) Cowen shall not be obligated to sell or offer to
sell any Placement Shares.

 

5.                                      Settlement.

 

(a)                                 Settlement of Placement Shares.  Unless
otherwise specified in the applicable Placement Notice, settlement for sales of
Placement Shares will occur on the third (3rd) Trading Day (or such earlier day
as is industry practice for regular-way trading) following the date on which
such sales are made (each, a “Settlement Date” and the first such settlement
date, the “First Delivery Date”).  The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
“Net Proceeds”) will be equal to the aggregate sales price received by Cowen at
which such Placement Shares were sold, after deduction for (i) Cowen’s
commission, discount or other compensation for such sales payable by the Company
pursuant to Section 2 hereof, (ii) any other amounts due and payable by the
Company to Cowen hereunder pursuant to Section 7(g) (Expenses) hereof, and
(iii) any transaction fees imposed by any governmental or self-regulatory
organization in respect of such sales.

 

(b)                                 Delivery of Placement Shares.  On or before
each Settlement Date, the Company will, or will cause its transfer agent to,
electronically transfer the Placement Shares being sold by crediting Cowen’s or
its designee’s account (provided Cowen shall have given the Company written
notice of such designee at least one Trading Day prior to the Settlement Date)
at The Depository Trust Company through its Deposit and Withdrawal at Custodian
System or by such other means of delivery as may be mutually agreed upon by the
parties hereto which in all cases shall be freely tradeable, transferable,
registered shares in good deliverable form.  On each Settlement Date, Cowen will
deliver the related Net Proceeds in same day funds to an account designated by
the Company on, or prior to, the Settlement Date.  If the Company, or its
transfer agent (if applicable), defaults in its obligation to deliver duly
authorized Placement Shares on a Settlement Date, the Company agrees that in
addition to and in no way limiting the rights and obligations set forth in
Section 9(a) (Indemnification and Contribution) hereto, it will (i) hold Cowen
harmless against any loss, claim, damage, or reasonable and documented expense
(including reasonable and documented legal fees and expenses), as incurred,
arising out of or in connection with such default by the Company and (ii) pay to
Cowen (without duplication) any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.

 

6.                                      Representations and Warranties of the
Company.  Except as disclosed in the Registration Statement or the Sales
Prospectus, the Company represents and warrants to, and agrees with, Cowen that,
unless such representation, warranty or agreement specifies otherwise, as of the
date of this Agreement, each Representation Date (as defined in Section 7(m)),
each date on which a Placement Notice is given, and any date on which Placement
Shares are sold hereunder:

 

4

--------------------------------------------------------------------------------


 

(a)                                 Compliance with Registration Requirements.
Other than as of the date of this Agreement, the Registration Statement has been
declared effective by the Commission under the Securities Act. The Company has
complied to the Commission’s satisfaction with all requests of the Commission
for additional or supplemental information related to the Registration Statement
and the Prospectus.  No stop order suspending the effectiveness of the
Registration Statement is in effect and no proceedings for such purpose have
been instituted or are pending or, to the knowledge of the Company, are
contemplated or threatened by the Commission.  The Company meets the
requirements for use of Form S-3 under the Securities Act.  The proposed
offering of the Placement Shares hereunder may be made pursuant to General
Instruction I.B.1 of Form S-3.

 

(b)                                 No Misstatement or Omission.  The Prospectus
when filed will comply or complied and, as amended or supplemented, if
applicable, will comply in all material respects with the Securities Act.  Each
of the Registration Statement and any post-effective amendments or supplements
thereto, at the time it becomes effective or its date, as applicable, will
comply and as of each of the Settlement Dates, if any, will comply in all
material respects with the Securities Act and did not and, as of each Settlement
Date, if any, will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectus, as amended or supplemented,
as of its date, did not and, as of each of the Settlement Dates, if any, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The representations
and warranties set forth in the two immediately preceding sentences do not apply
to statements in or omissions from the Registration Statement or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to Cowen furnished to the Company in writing by Cowen expressly for use
therein.  There are no contracts or other documents required to be described in
the Prospectus or to be filed as exhibits to the Registration Statement which
have not been described or filed as required.

 

(c)                                  Offering Materials Furnished to Cowen. The
Company has delivered to Cowen one complete copy of the Registration Statement
and a copy of each consent and certificate of experts filed as a part thereof,
and conformed copies of the Registration Statement (without exhibits) and the
Prospectus, as amended or supplemented, in such quantities and at such places as
Cowen has reasonably requested.

 

(d)                                 Not an Ineligible Issuer. The Company
currently is not an “ineligible issuer,” as defined in Rule 405 under the
Securities Act.  The Company agrees to notify Cowen promptly upon the Company
becoming an “ineligible issuer.”

 

(e)       Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the completion of Cowen’s
distribution of the Placement Shares, any offering material in connection with
the offering and sale of the Placement Shares other than the Prospectus or the
Registration Statement.

 

(f)                                   The Sales Agreement. This Agreement has
been duly authorized, executed and delivered by, and is a valid and binding
agreement of, the Company, enforceable in accordance with its terms, except as
rights to indemnification hereunder may be limited by applicable law and except
as the enforcement hereof may be limited by bankruptcy, insolvency,
reorganization,

 

5

--------------------------------------------------------------------------------


 

moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

 

(g)                                  Authorization of the Common Stock. The
Placement Shares, when issued and delivered, will be duly authorized for
issuance and sale pursuant to this Agreement and, when issued and delivered by
the Company against payment therefor pursuant to this Agreement, will be duly
authorized, validly issued, fully paid and nonassessable.

 

(h)                                 No Applicable Registration or Other Similar
Rights. There are no persons with registration or other similar rights to have
any equity or debt securities registered for sale under the Registration
Statement or included in the offering contemplated by this Agreement, except for
such rights as have been duly waived.

 

(i)                                     No Material Adverse Change.  Except as
otherwise disclosed in the Prospectus, subsequent to the respective dates as of
which information is given in the Prospectus: (i) there has been no material
adverse change, or any development that could reasonably be expected to result
in a material adverse change, in the condition, financial or otherwise, or in
the earnings, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business: and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company or, except for regular quarterly dividends publicly
announced by the Company or dividends paid to the Company or other subsidiaries,
by any of its subsidiaries on any class of capital stock or repurchase or
redemption by the Company or any of its subsidiaries of any class of capital
stock.

 

(j)                                    Independent Accountants. 
PricewaterhouseCoopers LLP, who has expressed its opinion with respect to the
financial statements (which term as used in this Agreement includes the related
notes thereto) filed with the Commission or incorporated by reference as a part
of the Registration Statement and included in the Prospectus, is an independent
registered public accounting firm as required by the Securities Act and the
Exchange Act.

 

(k)                                 Preparation of the Financial Statements. The
financial statements filed with the Commission as a part of or incorporated by
reference in the Registration Statement and included in the Prospectus present
fairly, in all material respects, the consolidated financial position of the
Company and its subsidiaries as of and at the dates indicated and the results of
their operations and cash flows for the periods specified.  Such financial
statements have been prepared in conformity with generally accepted accounting
principles as applied in the United States applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto.  No other financial statements or supporting schedules
are required to be included in or incorporated in the Registration Statement. 
The summary and selected financial data, if any, set forth or incorporated in
the Prospectus fairly present, in all material respects, the information set
forth therein on a basis consistent with that of the audited financial
statements contained, incorporated or deemed to be incorporated in the
Registration Statement.

 

6

--------------------------------------------------------------------------------


 

(l)                                     Extensible Business Reporting Language.
The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in each Registration Statement fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(m)                             Incorporation and Good Standing of the Company
and its Subsidiaries. The Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of
Delaware and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Prospectus and to
enter into and perform its obligations under this Agreement. The Company does
not have a significant subsidiary (as defined in Rule 1-02 (w) of Regulation S-X
of the Exchange Act).  The Company is duly qualified as a foreign corporation or
foreign partnership to transact business and is in good standing in the
Commonwealth of Pennsylvania and each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions (other than
the Commonwealth of Pennsylvania) where the failure to so qualify or to be in
good standing would not, individually or in the aggregate, result in a Material
Adverse Change.  The Company does not own or control, directly or indirectly,
any corporation, association or other entity other than the subsidiaries listed
in Exhibit 21.1 to the Company’s Registration Statement on Form S-1 filed with
the Commission on June 17, 2016 and other than (i) those subsidiaries not
required to be listed on Exhibit 21.1 by Item 601 of Regulation S-K under the
Exchange Act and (ii) those subsidiaries formed since the last day of the most
recently ended fiscal year.

 

(n)                                 Capital Stock Matters. The Common Stock
conforms in all material respects to the description thereof contained in the
Prospectus.  All of the issued and outstanding shares of Common Stock have been
duly authorized and validly issued, are fully paid and nonassessable and have
been issued in compliance with federal and state securities laws.  None of the
outstanding shares of Common Stock were issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company.  There are no authorized or outstanding
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any of its subsidiaries
other than those accurately described in all material respects in the
Prospectus.  The description of the Company’s stock option, stock bonus and
other stock plans or arrangements, and the options or other rights granted
thereunder, set forth in the Prospectus accurately and fairly presents in all
material respects the information required to be shown with respect to such
plans, arrangements, options and rights.

 

(o)                                 Non-Contravention of Existing Instruments;
No Further Authorizations or Approvals Required.  Neither the Company nor any of
its subsidiaries is in violation of its charter or bylaws or is in default (or,
with the giving of notice or lapse of time, would be in default) (“Default”)
under any indenture, mortgage, loan or credit agreement, note, contract,
franchise, lease or other instrument to which the Company or any of its
subsidiaries is a party or by which it or any of them may be bound, or to which
any of the property or assets of the Company or any of its subsidiaries is
subject (each, an “Existing Instrument”), except for such Defaults as would not,
individually or in the aggregate, result in a Material Adverse Change.  The
Company’s execution, delivery and performance of this Agreement and consummation
of

 

7

--------------------------------------------------------------------------------


 

the transactions contemplated hereby and by the Prospectus (i) have been duly
authorized by all necessary corporate action and will not result in any
violation of the provisions of the charter or bylaws of the Company or any
subsidiary, (ii) will not conflict with or constitute a breach of, or Default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument, except for such conflicts, breaches, Defaults, liens,
charges or encumbrances as would not, individually or in the aggregate, result
in a Material Adverse Change and (iii) will not result in any violation of any
law, administrative regulation or administrative or court decree applicable to
the Company or any subsidiary.  No consent, approval, authorization or other
order of, or registration or filing with, any court or other governmental or
regulatory authority or agency, is required for the Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and by the Prospectus, except such as have been obtained or
made by the Company and are in full force and effect under the Securities Act,
applicable state securities or blue sky laws and from the Financial Industry
Regulatory Authority (“FINRA”).

 

(p)                                 No Material Actions or Proceedings.  Except
as disclosed in the Prospectus, there are no legal or governmental actions,
suits or proceedings pending or, to the best of the Company’s knowledge,
threatened (i) against or affecting the Company or any of its subsidiaries,
(ii) which has as the subject thereof any officer or director of, or property
owned or leased by, the Company or any of its subsidiaries or (iii) relating to
environmental or discrimination matters, where in any such case (A) there is a
reasonable possibility that such action, suit or proceeding might be determined
adversely to the Company or such subsidiary and (B) any such action, suit or
proceeding, if so determined adversely, would reasonably be expected to result
in a Material Adverse Change or adversely affect the consummation of the
transactions contemplated by this Agreement.  No material labor dispute with the
employees of the Company or any of its subsidiaries exists or, to the Company’s
knowledge, is threatened or imminent.

 

(q)                                 All Necessary Permits, etc.  The Company and
each subsidiary possess such valid and current certificates, authorizations or
permits issued by the appropriate state, federal or foreign regulatory agencies
or bodies necessary to conduct their respective businesses, other than those the
failure to possess or own would not result in a Material Adverse Change, and
neither the Company nor any subsidiary has received any notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, could result in a
Material Adverse Change.

 

(r)                                    Tax Law Compliance.  The Company and its
consolidated subsidiaries have filed all necessary federal, state and foreign
income, property and franchise tax returns (or have properly requested
extensions thereof) and have paid all taxes required to be paid by any of them
and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them except as may be being contested in good faith and by
appropriate proceedings.  The Company has made adequate charges, accruals and
reserves in the applicable financial statements referred to in
Section 6(k) above in respect of all federal, state and foreign income, property
and franchise taxes for all periods as to which the tax liability of the Company
or any of its consolidated subsidiaries has not been finally determined.

 

8

--------------------------------------------------------------------------------


 

(s)                                   Company Not an “Investment Company”. The
Company is not, and after receipt of payment for the Common Stock will not be,
an “investment company” within the meaning of the Investment Company Act of
1940, as amended (the “Investment Company Act”).

 

(t)                                    Insurance.  Except as otherwise described
in the Prospectus, each of the Company and its subsidiaries are insured by
insurers of recognized financial responsibility with policies in such amounts
and with such deductibles and covering such risks as are generally deemed
prudent and customary for the business for which it is engaged including, but
not limited to, policies covering real and personal property owned or leased by
the Company and its subsidiaries against theft, damage, destruction and acts of
vandalism.  The Company has no reason to believe that it or any subsidiary will
not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change.

 

(u)                                 No Price Stabilization or Manipulation.  The
Company has not taken and will not take, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Placement Shares.

 

(v)                                 Related Party Transactions.  There are no
business relationships or related-party transactions involving the Company or
any subsidiary or any other person required to be described in the Prospectus
which have not been described as required.

 

(w)                               Exchange Act Compliance.  The documents
incorporated or deemed to be incorporated by reference in the Prospectus, at the
time they were or hereafter are filed with the Commission, complied and will
comply in all material respects with the requirements of the Exchange Act, and,
when read together with the other information in the Prospectus, at the
Settlement Dates, will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(x)                                 No Unlawful Contributions or Other
Payments.  Neither the Company nor any of its subsidiaries nor, to the best of
the Company’s knowledge, any director, officer, employee or agent of the Company
or any subsidiary has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.

 

(y)                                 Compliance with Money Laundering Laws.  The
operations of the Company and its subsidiaries are and have been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering

 

9

--------------------------------------------------------------------------------


 

Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

(z)                                  Compliance with OFAC.  None of the Company,
any of its subsidiaries or, to the knowledge of the Company, any director,
officer, agent, employee or affiliate of the Company or any of its subsidiaries
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”); and the Company
will not, directly or indirectly, use the proceeds of the offering of the
Placement Shares hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

 

(aa)                          Company’s Accounting System.  The Company
maintains a system of “internal control over financial reporting” (as such term
is defined in Rule 13a-15(f) of the General Rules and Regulations under the
Exchange Act (the “Exchange Act Rules”)) that complies with the requirements of
the Exchange Act and has been designed by their respective principal executive
and principal financial officers, or under their supervision, to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
U.S. GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company’s internal control over financial
reporting is effective in all material respects to perform the functions for
which it was established.  Except as described in the Prospectus, since the end
of the Company’s most recent audited fiscal year, there has been (A) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (B) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 

(bb)                          Disclosure Controls. The Company maintains
disclosure controls and procedures (as such is defined in Rule 13a-15(e) of the
Exchange Act Rules) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management to allow timely decisions regarding
disclosures.  The Company has conducted evaluations of the effectiveness of
their disclosure controls as required by Rule 13a-15 of the Exchange Act.

 

(cc)                            Compliance with Environmental Laws. Except as
otherwise described in the Prospectus, and except as would not, individually or
in the aggregate, result in a Material Adverse Change (i) neither the Company
nor any of its subsidiaries is in violation of any federal, state, local or
foreign law or regulation relating to pollution or protection of human health or
the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to

 

10

--------------------------------------------------------------------------------


 

emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum and
petroleum products (collectively, “Materials of Environmental Concern”), or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern
(collectively, “Environmental Laws”), which violation includes, but is not
limited to, noncompliance with any permits or other governmental authorizations
required for the operation of the business of the Company or its subsidiaries
under applicable Environmental Laws, or noncompliance with the terms and
conditions thereof, nor has the Company or any of its subsidiaries received any
written communication, whether from a governmental authority, citizens group,
employee or otherwise, that alleges that the Company or any of its subsidiaries
is in violation of any Environmental Law; (ii) there is no claim, action or
cause of action filed with a court or governmental authority, no investigation
with respect to which the Company has received written notice, and no written
notice by any person or entity alleging potential liability for investigatory
costs, cleanup costs, governmental responses costs, natural resources damages,
property damages, personal injuries, attorneys’ fees or penalties arising out
of, based on or resulting from the presence, or release into the environment, of
any Material of Environmental Concern at any location owned, leased or operated
by the Company or any of its subsidiaries, now or in the past (collectively,
“Environmental Claims”), pending or, to the Company’s knowledge, threatened
against the Company or any of its subsidiaries or any person or entity whose
liability for any Environmental Claim the Company or any of its subsidiaries has
retained or assumed either contractually or by operation of law; and (iii) to
the best of the Company’s knowledge, there are no past or present actions,
activities, circumstances, conditions, events or incidents, including, without
limitation, the release, emission, discharge, presence or disposal of any
Material of Environmental Concern, that reasonably could result in a violation
of any Environmental Law or form the basis of a potential Environmental Claim
against the Company or any of its subsidiaries or against any person or entity
whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law.

 

(dd)                          Intellectual Property.  The Company and its
subsidiaries own or possess the valid right to use all (i) patents, patent
applications, trademarks, trademark registrations, service marks, service mark
registrations, Internet domain name registrations, copyrights, copyright
registrations, licenses, trade secret rights (“Intellectual Property Rights”)
and (ii) inventions, software, works of authorships, trade marks, service marks,
trade names, databases, formulae, know how, Internet domain names and other
intellectual property (including trade secrets and other unpatented and/or
unpatentable proprietary confidential information, systems, or procedures)
(collectively, “Intellectual Property Assets”) necessary to conduct their
respective businesses described in the Prospectus, except where the failure to
own or possess the valid right to use the Intellectual Property Assets would
not, individually or in the aggregate, result in a Material Adverse Change.  The
Company and its subsidiaries have not received any opinion from their legal
counsel concluding that any activities of their respective businesses infringe,
misappropriate, or otherwise violate, valid and enforceable Intellectual
Property Rights of any other person.  The Company and its subsidiaries have not
received written notice of any challenge, which is to their knowledge still
pending, by any other person to the rights of the Company and its subsidiaries
with respect to any Intellectual Property Rights or Intellectual Property Assets
owned or used by the Company or its subsidiaries that would reasonably be
expected to result in a Material Adverse Change.  To the knowledge of the
Company, the

 

11

--------------------------------------------------------------------------------


 

Company and its subsidiaries’ respective businesses as now conducted do not give
rise to any infringement of, any misappropriation of, or other violation of, any
valid and enforceable Intellectual Property Rights of any other person.  All
licenses for the use of the Intellectual Property Rights described in the
Prospectus are valid, binding upon, and enforceable by or against the parties
thereto in accordance to its terms.  The Company has complied in all material
respects with, and is not in breach nor has received any asserted or threatened
claim of breach of any Intellectual Property Rights license, and the Company has
no knowledge of any breach or anticipated breach by any other person to any
Intellectual Property Rights license.  Except as described in the Prospectus, no
claim has been made against the Company alleging the infringement by the Company
of any patent, trademark, service mark, trade name, copyright, trade secret,
license in or other intellectual property right or franchise right of any person
that would reasonably be expected to result in a Material Adverse Change.  The
Company has taken all reasonable steps to protect, maintain and safeguard its
Intellectual Property Rights, including the execution of appropriate
nondisclosure and confidentiality agreements.  The consummation of the
transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company’s right to own, use,
or hold for use any of the Intellectual Property Rights as owned, used or held
for use in the conduct of the business as currently conducted.

 

(ee)                            FDA. As to each product subject to the
jurisdiction of the U.S. Food and Drug Administration (“FDA”) under the Federal
Food, Drug and Cosmetic Act, as amended, and the regulations thereunder (“FDCA”)
that is manufactured, packaged, labeled, tested, distributed, sold, and/or
marketed by the Company or any of its subsidiaries (each such product, a
“Product”), such Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under the FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have a Material Adverse Change. There is no pending,
completed or, to the Company’s knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company or any of its
subsidiaries, and none of the Company or any of its subsidiaries has received
any notice, warning letter or other communication from the FDA or any other
governmental entity, which (i) contests the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Product, (ii) withdraws its approval of, requests the recall,
suspension, or seizure of, or withdraws or orders the withdrawal of advertising
or sales promotional materials relating to, any Product, (iii) imposes a
clinical hold on any clinical investigation by the Company or any of its
subsidiaries, (iv) enjoins production at any facility of the Company or any of
its subsidiaries, (v) enters or proposes to enter into a consent decree of
permanent injunction with the Company or any of its subsidiaries, or
(vi) otherwise alleges any violation of any laws, rules or regulations by the
Company or any of its subsidiaries, and which, either individually or in the
aggregate, would have a Material Adverse Change. The properties, business and
operations of the Company have been and are being conducted in all material
respects in accordance with all applicable laws, rules and regulations of the
FDA.  The Company has not been informed in writing by the FDA

 

12

--------------------------------------------------------------------------------


 

that the FDA will prohibit the marketing, sale, license or use in the United
States of any product proposed to be developed, produced or marketed by the
Company.

 

(ff)                              Listing.  The Company is subject to and in
compliance in all material respects with the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act.  The Common Stock is registered
pursuant to Section 12(b) or Section 12(g) of the Exchange Act and is listed on
the Nasdaq Global Select Market, and the Company has taken no action designed
to, or reasonably likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the Common Stock from the
Nasdaq Global Select Market, nor has the Company received any notification that
the Commission or Nasdaq is contemplating terminating such registration or
listing.

 

(gg)                            Brokers.  Except for Cowen, there is no broker,
finder or other party that is entitled to receive from the Company any brokerage
or finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.

 

(hh)                          No Outstanding Loans or Other Indebtedness. 
Except as described in the Prospectus, there are no outstanding loans, advances
(except normal advances for business expenses in the ordinary course of
business) or guarantees or indebtedness by the Company to or for the benefit of
any of the officers or directors of the Company or any of the immediate family
members of any of them.

 

(ii) No Reliance.  The Company has not relied upon Cowen or legal counsel for
Cowen for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.

 

(jj) Cowen Purchases.  The Company acknowledges and agrees that Cowen has
informed the Company that Cowen may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
for its own account while this Agreement is in effect, provided, that (i) no
such purchase or sales shall take place while a Placement Notice is in effect
(except to the extent Cowen may engage in sales of Placement Shares purchased or
deemed purchased from the Company as a “riskless principal” or in a similar
capacity) and (ii) the Company shall not be deemed to have authorized or
consented to any such purchases or sales by Cowen.

 

(kk) Compliance with Laws.  The Company has not been advised, and has no reason
to believe, that it and each of its subsidiaries are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not be reasonably expected to result in a Material Adverse Change.

 

Any certificate signed by an officer of the Company in connection with this
Agreement and delivered to Cowen or to counsel for Cowen shall be deemed to be a
representation and warranty by the Company to Cowen as to the matters set forth
therein.

 

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

13

--------------------------------------------------------------------------------


 

7.                                      Covenants of the Company.  The Company
covenants and agrees with Cowen that:

 

(a)                                 Registration Statement Amendments.  After
the date of this Agreement and during any period in which a Sales Prospectus is
required to be delivered by Cowen under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify Cowen promptly of the time when
any subsequent amendment to the Registration Statement, other than documents
incorporated by reference, has been filed with the Commission and/or has become
effective or any subsequent supplement to the Prospectus has been filed and of
any request by the Commission for any amendment or supplement to the
Registration Statement or Prospectus or for additional information (insofar as
it relates to the transactions contemplated hereby), (ii) the Company will
prepare and file with the Commission, promptly upon Cowen’s reasonable request,
any amendments or supplements to the Registration Statement or Prospectus that,
in Cowen’s reasonable opinion, may be necessary or advisable in connection with
the distribution of the Placement Shares by Cowen (provided, however, that the
failure of Cowen to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect Cowen’s right to rely on the
representations and warranties made by the Company in this Agreement and
provided, further, that the only remedy Cowen shall have with respect to the
failure to make such filing will be to cease making sales under this Agreement
until such amendment or supplement is filed); (iii) the Company will not file
any amendment or supplement to the Registration Statement or Prospectus, other
than documents incorporated by reference, relating to the Placement Shares or a
security convertible into the Placement Shares unless a copy thereof has been
submitted to Cowen within a reasonable period of time before the filing and
Cowen has not reasonably objected thereto (provided, however, that the failure
of Cowen to make such objection shall not relieve the Company of any obligation
or liability hereunder, or affect Cowen’s right to rely on the representations
and warranties made by the Company in this Agreement and provided, further, that
the only remedy Cowen shall have with respect to the failure to make such filing
will be to cease making sales under this Agreement) and the Company will furnish
to Cowen at the time of filing thereof a copy of any document that upon filing
is deemed to be incorporated by reference into the Registration Statement or
Prospectus, except for those documents available via EDGAR; and (iv) the Company
will cause each amendment or supplement to the Prospectus, other than documents
incorporated by reference, to be filed with the Commission as required pursuant
to the applicable paragraph of Rule 424(b) of the Securities Act.

 

(b)                                 Notice of Commission Stop Orders.  The
Company will advise Cowen, promptly after it receives notice or obtains
knowledge thereof, of the issuance or threatened issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement, of
the suspension of the qualification of the Placement Shares for offering or sale
in any jurisdiction, or of the initiation or threatening of any proceeding for
any such purpose; and it will promptly use its commercially reasonable efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such a
stop order should be issued.

 

(c)                                  Delivery of Prospectus; Subsequent
Changes.  During any period in which the Sales Prospectus is required to be
delivered by Cowen under the Securities Act with respect to a pending sale of
the Placement Shares, (including in circumstances where such requirement may

 

14

--------------------------------------------------------------------------------


 

be satisfied pursuant to Rule 172 under the Securities Act), the Company will
comply with all requirements imposed upon it by the Securities Act, as from time
to time in force, and to file on or before their respective due dates (taking
into account any extensions available) all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Sections 13(a), 13(c), 14, 15(d) or any other provision of or under
the Exchange Act.  If during such period any event occurs as a result of which
the Prospectus as then amended or supplemented would include an untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances then existing, not
misleading, or if during such period it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify Cowen to suspend the offering of Placement Shares
during such period and the Company will promptly amend or supplement the
Registration Statement or Prospectus (at the expense of the Company) so as to
correct such statement or omission or effect such compliance; provided, however,
that the Company may delay the filing of any amendment or supplement, if in the
judgment of the Company, it is in the best interest of the Company.

 

(d)                                 Listing of Placement Shares.  During any
period in which the Sales Prospectus is required to be delivered by Cowen under
the Securities Act with respect to a pending sale of the Placement Shares
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to cause the Placement Shares to be listed on Nasdaq and to
qualify the Placement Shares for sale under the securities laws of such
jurisdictions as Cowen reasonably designates and to continue such qualifications
in effect so long as required for the distribution of the Placement Shares;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign corporation or dealer in securities or file a
general consent to service of process in any jurisdiction.

 

(e)                                  Delivery of Registration Statement and
Prospectus.  The Company will furnish to Cowen and its counsel (at the expense
of the Company) copies of the Registration Statement, the Prospectus (including
all documents incorporated by reference therein) and all amendments and
supplements to the Registration Statement or Prospectus that are filed with the
Commission during any period in which the Sales Prospectus is required to be
delivered under the Securities Act (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as Cowen may from time to time reasonably request and, at Cowen’s request, will
also furnish copies of the Prospectus to each exchange or market on which sales
of the Placement Shares may be made; provided, however, that the Company shall
not be required to furnish any document (other than the Prospectus) to Cowen or
its counsel to the extent such document is available on EDGAR.

 

(f)                                   Earnings Statement.  The Company will make
generally available to its security holders as soon as practicable, but in any
event not later than 15 months after the end of the Company’s current fiscal
quarter, an earnings statement covering a 12-month period that satisfies the
provisions of Section 11(a) and Rule 158 of the Securities Act.

 

(g)                                  Expenses.  The Company, whether or not the
transactions contemplated hereunder are consummated or this Agreement is
terminated, in accordance with the provisions of Section 11 hereunder, will pay
the following expenses all incident to the performance of its obligations

 

15

--------------------------------------------------------------------------------


 

hereunder, including, but not limited to, expenses relating to (i) the
preparation, printing and filing of the Registration Statement and each
amendment and supplement thereto, of each Prospectus and of each amendment and
supplement thereto, (ii) the preparation, issuance and delivery of the Placement
Shares, (iii) the qualification of the Placement Shares under securities laws in
accordance with the provisions of Section 7(d) of this Agreement, including
filing fees (provided, however, that any fees or disbursements of counsel for
Cowen in connection therewith shall be paid by Cowen except as set forth in
(vii) below), (iv) the printing and delivery to Cowen of copies of the
Prospectus and any amendments or supplements thereto, and of this Agreement,
(v) the fees and expenses incurred in connection with the listing or
qualification of the Placement Shares for trading on Nasdaq, (vi) the filing
fees and expenses, if any, of the Commission, (vii) the filing fees and
associated legal expenses of Cowen’s outside counsel for filings with the FINRA
Corporate Financing Department, such legal expenses to be reasonable and
documented and such reimbursement not to exceed $12,500 and (viii) the
reasonable fees and disbursements of Cowen’s counsel in an amount not to exceed
$50,000.

 

(h) Use of Proceeds.  The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

 

(i) Notice of Other Sales.  During the pendency of any Placement Notice given
hereunder, and for three Trading Days following the termination of any Placement
Notice given hereunder, the Company shall provide Cowen notice as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any shares of Common Stock (other
than Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that such notice shall not
be required in connection with the (i) issuance, grant or sale of Common Stock,
options to purchase shares of Common Stock, restricted stock unit awards or
Common Stock issuable upon the exercise of options or other equity awards
pursuant to any stock option, stock bonus or other stock plan or arrangement
described in the Prospectus, (ii) the issuance of securities in connection with
an acquisition, merger or sale or purchase of assets, (iii) the issuance or sale
of Common Stock pursuant to any dividend reinvestment plan that the Company may
adopt from time to time provided the implementation of such is disclosed to
Cowen in advance, (iv) any shares of Common Stock issuable upon the exchange,
conversion or redemption of securities or the exercise of warrants, options or
other rights in effect or outstanding or (v) the issuance or sale of Common
Stock, or securities convertible into or exercisable for Common Stock, offered
and sold in a privately negotiated transaction to vendors, customers, strategic
partners or potential strategic partners conducted in a manner so as not to be
integrated with the offering of Common Stock hereby. Notwithstanding the
foregoing provisions, nothing herein shall be construed to restrict the
Company’s ability, or require the Company to provide notice to Cowen, to file a
registration statement under the Securities Act.

 

(j)                                    Change of Circumstances.  The Company
will, at any time during a fiscal quarter in which the Company intends to tender
a Placement Notice or sell Placement Shares, advise Cowen promptly after it
shall have received notice or obtained knowledge thereof, of any information or
fact that would alter or affect in any material respect any opinion,
certificate, letter or other document provided to Cowen pursuant to this
Agreement.

 

16

--------------------------------------------------------------------------------


 

(k)                                 Due Diligence Cooperation.  During the term
of this Agreement, the Company will cooperate with any reasonable due diligence
review conducted by Cowen or its agents in connection with the transactions
contemplated hereby, including, without limitation, providing information and
making available documents and senior corporate officers, during regular
business hours and at the Company’s principal offices, as Cowen may reasonably
request.

 

(l)                                     Required Filings Relating to Placement
of Placement Shares.  The Company agrees that on such dates as the Securities
Act shall require, the Company will (i) file a Sales Prospectus with the
Commission under the applicable paragraph of Rule 424(b) under the Securities
Act (each and every filing under Rule 424(b), a “Filing Date”), which Sales
Prospectus will set forth, within the relevant period, the amount of Placement
Shares sold through Cowen, the Net Proceeds to the Company and the compensation
payable by the Company to Cowen with respect to such Placement Shares, and
(ii) deliver such number of copies of each such Sales Prospectus to each
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market.

 

(m)                             Representation Dates; Certificate.  On or prior
to the First Delivery Date and thereafter, during the term of this Agreement,
each time the Company (i) amends or supplements the Registration Statement or
the Sales Prospectus (other than a Sales Prospectus filed in accordance with
Section 7(l) of this Agreement) by means of a post-effective amendment, sticker,
or supplement but not by means of incorporation of document(s) by reference to
the Registration Statement or the Sales Prospectus; (ii) files an annual report
on Form 10-K under the Exchange Act; (iii) files its quarterly reports on
Form 10-Q under the Exchange Act; or (iv) files a report on Form 8-K containing
amended financial information (other than an earnings release or other
information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K) under the
Exchange Act (each date of filing of one or more of the documents referred to in
clauses (i) through (iv) shall be a “Representation Date”), the Company shall
furnish Cowen with a certificate, in the form attached hereto as
Exhibit 7(m) within three (3) Trading Days of any Representation Date if
requested by Cowen.  The requirement to provide a certificate under this
Section 7(m) shall be automatically waived for any Representation Date occurring
at a time at which no Placement Notice is pending, which waiver shall continue
until the earlier to occur of the date the Company delivers a Placement Notice
hereunder (which for such calendar quarter shall be considered a Representation
Date) and the next occurring Representation Date; provided, however, that such
waiver shall not apply for any Representation Date on which the Company files
its annual report on Form 10-K.  Notwithstanding the foregoing, if the Company
subsequently decides to sell Placement Shares following a Representation Date
when the Company relied on such waiver and did not provide Cowen with a
certificate under this Section 7(m), then before the Company delivers the
Placement Notice or Cowen sells any Placement Shares, the Company shall provide
Cowen with a certificate, in the form attached hereto as Exhibit 7(m), dated the
date of the Placement Notice.

 

(n)                                 Legal Opinion.  On or prior to the First
Delivery Date and within three (3) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit 7(m) for which no waiver is applicable, the Company
shall cause to be furnished to Cowen a written opinion of Cooley LLP (“Company
Counsel”), or other counsel satisfactory to Cowen, in form and substance
satisfactory to Cowen and its counsel, dated the date that the opinion is
required to be delivered;

 

17

--------------------------------------------------------------------------------


 

provided, however, that in lieu of such opinions for subsequent Representation
Dates, counsel may furnish Cowen with a letter (a “Reliance Letter”) to the
effect that Cowen may rely on a prior opinion delivered under this
Section 7(n) to the same extent as if it were dated the date of such letter
(except that statements in such prior opinion shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented at such
Representation Date).

 

(o)                                 Comfort Letter.  On or prior to the First
Delivery Date and within three (3) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit 7(m) for which no waiver is applicable, the Company
shall cause its independent accountants to furnish Cowen letters (the “Comfort
Letters”), dated the date the Comfort Letter is delivered, in form and substance
satisfactory to Cowen, (i) confirming that they are an independent registered
public accounting firm within the meaning of the Securities Act and the PCAOB,
(ii) stating, as of such date, the conclusions and findings of such firm with
respect to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to Cowen in connection with registered public
offerings (the first such letter, the “Initial Comfort Letter”) and
(iii) updating the Initial Comfort Letter with any information that would have
been included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

 

(p)                                 Market Activities.  The Company will not,
directly or indirectly, (i) take any action designed to cause or result in, or
that constitutes or might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Placement Shares or (ii) sell, bid for, or
purchase the Common Stock to be issued and sold pursuant to this Agreement, or
pay anyone any compensation for soliciting purchases of the Placement Shares
other than Cowen; provided, however, that the Company may bid for and purchase
shares of its Common Stock in accordance with Rule 10b-18 under the Exchange
Act.

 

(q)                                 Insurance.  The Company and its subsidiaries
shall maintain, or cause to be maintained, insurance in such amounts and
covering such risks as is reasonable and customary for the business for which it
is engaged.

 

(r)                                    Compliance with Laws.  The Company and
each of its subsidiaries shall use commercially reasonable efforts to maintain,
or cause to be maintained, all material environmental permits, licenses and
other authorizations required by federal, state and local law in order to
conduct their businesses as described in the Prospectus, and the Company and
each of its subsidiaries shall conduct their businesses, or cause their
businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to result in a Material Adverse
Change.

 

(s)                                   Investment Company Act.  The Company will
conduct its affairs in such a manner so as to reasonably ensure that neither it
nor its subsidiaries will be or become, at any time prior to the termination of
this Agreement, an “investment company,” as such term is defined in the

 

18

--------------------------------------------------------------------------------


 

Investment Company Act, assuming no change in the Commission’s current
interpretation as to entities that are not considered an investment company.

 

(t)                                    Securities Act and Exchange Act.  The
Company will use commercially reasonable efforts to comply with all requirements
imposed upon it by the Securities Act and the Exchange Act as from time to time
in force, so far as necessary to permit the continuance of sales of, or dealings
in, the Placement Shares as contemplated by the provisions hereof and the
Prospectus.

 

(u)                                 No Offer to Sell.  Other than the Prospectus
and any free writing prospectus (as defined in Rule 405 under the Securities
Act) approved in advance by the Company and Cowen in its capacity as principal
or agent hereunder, neither Cowen nor the Company (including its agents and
representatives, other than Cowen in its capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405 under the Securities Act), required to be filed with the Commission,
that constitutes an offer to sell or solicitation of an offer to buy Common
Stock hereunder.

 

(v)                                 Sarbanes-Oxley Act.  The Company and its
subsidiaries will use commercially reasonable efforts to comply with all
effective applicable provisions of the Sarbanes-Oxley Act.

 

8.                                      Conditions to Cowen’s Obligations. The
obligations of Cowen hereunder with respect to a Placement will be subject to
the continuing accuracy and completeness of the representations and warranties
made by the Company herein, to the due performance by the Company of its
obligations hereunder, to the completion by Cowen of a due diligence review
satisfactory to Cowen in its reasonable judgment, and to the continuing
satisfaction (or waiver by Cowen in its sole discretion) of the following
additional conditions:

 

(a)                                 Registration Statement Effective.  The
Registration Statement shall be effective and shall be available for the sale of
all Placement Shares contemplated to be issued by any Placement Notice.

 

(b)                                 No Material Notices.  None of the following
events shall have occurred and be continuing:  (i) receipt by the Company or any
of its subsidiaries of any request for additional information from the
Commission or any other federal or state governmental authority during the
period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Placement Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) the occurrence of any
event that makes any material statement made in the Registration Statement or
the Prospectus or any material document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, related
Prospectus or such documents so that, in the case of the Registration Statement,
it will not contain any materially untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading and, that in the case of the Prospectus,
it will not contain any materially

 

19

--------------------------------------------------------------------------------


 

untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 

(c)                                  No Misstatement or Material Omission. 
Cowen shall not have advised the Company that the Registration Statement or
Prospectus, or any amendment or supplement thereto, contains an untrue statement
of fact that in Cowen’s reasonable opinion is material, or omits to state a fact
that in Cowen’s reasonable opinion is material and is required to be stated
therein or is necessary to make the statements therein not misleading.

 

(d)                                 Material Changes.  Except as contemplated in
the Prospectus, or disclosed in the Company’s reports filed with the Commission,
there shall not have been any Material Adverse Change or any development that
could reasonably be expected to result in a Material Adverse Change.

 

(e)                                  Company Counsel Legal Opinion.  Cowen shall
have received the opinions of Company Counsel required to be delivered pursuant
to Section 7(n) on or before the date on which such delivery of such opinion is
required pursuant to Section 7(n).

 

(f)                                   Cowen Counsel Legal Opinion.  Cowen shall
have received from Duane Morris LLP, counsel for Cowen, such opinion or
opinions, on or before the date on which the delivery of the Company Counsel
legal opinion is required pursuant to Section 7(n), with respect to such matters
as Cowen may reasonably require, and the Company shall have furnished to such
counsel such documents as they request for enabling them to pass upon such
matters.

 

(g)                                  Comfort Letter.  Cowen shall have received
the Comfort Letter required to be delivered pursuant to Section 7(o) on or
before the date on which such delivery of such Comfort Letter is required
pursuant to Section 7(o).

 

(h)                                 Representation Certificate.  Cowen shall
have received the certificate required to be delivered pursuant to
Section 7(m) on or before the date on which delivery of such certificate is
required pursuant to Section 7(m).

 

(i)                                     Secretary’s Certificate.  On or prior to
the First Delivery Date, Cowen shall have received a certificate, signed on
behalf of the Company by its corporate Secretary, in form and substance
satisfactory to Cowen and its counsel.

 

(j)                                    No Suspension.  Trading in the Common
Stock shall not have been suspended on Nasdaq.

 

(k)                                 Other Materials.  On each date on which the
Company is required to deliver a certificate pursuant to Section 7(m), the
Company shall have furnished to Cowen such appropriate further information,
certificates and documents as Cowen may have reasonably requested. All such
opinions, certificates, letters and other documents shall have been in
compliance with the provisions hereof. The Company will furnish Cowen with such
conformed copies of such opinions, certificates, letters and other documents as
Cowen shall have reasonably requested.

 

20

--------------------------------------------------------------------------------


 

(l)                                     Securities Act Filings Made.  All
filings with the Commission required by Rule 424 under the Securities Act to
have been filed prior to the issuance of any Placement Notice hereunder shall
have been made within the applicable time period prescribed for such filing by
Rule 424.

 

(m)                             Approval for Listing.  The Placement Shares
shall either have been (i) approved for listing on Nasdaq, subject only to
notice of issuance, or (ii) the Company shall have filed an application for
listing of the Placement Shares on Nasdaq at, or prior to, the issuance of any
Placement Notice.

 

(n)                                 No Termination Event.  There shall not have
occurred any event that would permit Cowen to terminate this Agreement pursuant
to Section 11(a).

 

9.                                      Indemnification and Contribution.

 

(a)                                 Company Indemnification.  The Company agrees
to indemnify and hold harmless Cowen, the directors, officers, partners,
employees and agents of Cowen and each person, if any, who (i) controls Cowen
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, or (ii) is controlled by or is under common control with Cowen
from and against any and all losses, claims, liabilities, expenses and damages
(including, but not limited to, any and all reasonable investigative, legal and
other expenses  incurred in connection with, and any and all amounts paid in
settlement (in accordance with Section 9(c)) of, any action, suit or proceeding
between any of the indemnified parties and any indemnifying parties or between
any indemnified party and any third party, or otherwise, or any claim asserted),
as and when incurred, to which Cowen, or any such person, may become subject
under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based on (x) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or the Prospectus or any amendment or supplement to the
Registration Statement or the Prospectus or in any free writing prospectus based
on written information furnished by or on behalf of the Company filed in any
jurisdiction in order to qualify the Common Stock under the securities laws
thereof or filed with the Commission or (y) the omission or alleged omission to
state in any such document a material fact required to be stated in it or
necessary to make the statements in it, in light of the circumstances under
which they were made (other than with respect to the Registration Statement),
not misleading; provided, however, that this indemnity agreement shall not apply
to the extent that such loss, claim, liability, expense or damage arises from
the sale of the Placement Shares pursuant to this Agreement and is caused
directly or indirectly by an untrue statement or omission made in reliance upon
and in conformity with the Agent’s Information.  This indemnity agreement will
be in addition to any liability that the Company might otherwise have.

 

(b)                                 Cowen Indemnification. Cowen agrees to
indemnify and hold harmless the Company and its directors and each officer of
the Company that signed the Registration Statement, and each person, if any, who
(i) controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act or (ii) is controlled by or is under common
control with the Company against any and all loss, liability, claim, damage and
expense described in the indemnity contained in Section 9(a), as incurred, but
only with respect to untrue statements or omissions, or alleged untrue
statements or omissions, made in the Registration

 

21

--------------------------------------------------------------------------------


 

Statement (or any amendments thereto) or the Prospectus (or any amendment or
supplement thereto) in reliance upon and in conformity with the Agent’s
Information.

 

(c)                                  Procedure.  Any party that proposes to
assert the right to be indemnified under this Section 9 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 9, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve the indemnifying party from (i) any
liability that it might have to any indemnified party otherwise than under this
Section 9 and (ii) any liability that it may have to any indemnified party under
the foregoing provision of this Section 9 unless, and only to the extent that,
such omission results in the forfeiture of substantive rights or defenses by the
indemnifying party. If any such action is brought against any indemnified party
and it notifies the indemnifying party of its commencement, the indemnifying
party will be entitled to participate in and, to the extent that it elects by
delivering written notice to the indemnified party promptly after receiving
notice of the commencement of the action from the indemnified party, jointly
with any other indemnifying party similarly notified, to assume the defense of
the action, with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to the indemnified party of its
election to assume the defense, the indemnifying party will not be liable to the
indemnified party for any legal or other expenses except as provided below and
except for the reasonable costs of investigation subsequently incurred by the
indemnified party in connection with the defense. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict exists (based on advice of counsel to the indemnified
party) between the indemnified party and the indemnifying party (in which case
the indemnifying party will not have the right to direct the defense of such
action on behalf of the indemnified party) or (4) the indemnifying party has not
in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly after the indemnifying
party receives a written invoice documenting such fees, disbursements and other
charges in reasonable detail. An indemnifying party will not, in any event, be
liable for any settlement of any action or claim effected without its written
consent.  No indemnifying party shall, without the prior written consent of each
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 9 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such litigation, investigation, claim, action or
proceeding and does not

 

22

--------------------------------------------------------------------------------


 

include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party.

 

(d)                                 Contribution.  In order to provide for just
and equitable contribution in circumstances in which the indemnification
provided for in the foregoing paragraphs of this Section 9 is applicable in
accordance with its terms but for any reason is held to be unavailable from the
Company or Cowen, the Company and Cowen will contribute to the total losses,
claims, liabilities, expenses and damages (including any investigative, legal
and other expenses reasonably incurred in connection with, and any amount paid
in settlement of, any action, suit or proceeding or any claim asserted, but
after deducting any contribution received by the Company from persons other than
Cowen, such as persons who control the Company within the meaning of the
Securities Act, officers of the Company who signed the Registration Statement
and directors of the Company, who also may be liable for contribution) to which
the Company and Cowen may be subject in such proportion as shall be appropriate
to reflect the relative benefits received by the Company on the one hand and
Cowen on the other. The relative benefits received by the Company on the one
hand and Cowen on the other hand shall be deemed to be in the same proportion as
the total Net Proceeds from the sale of the Placement Shares (before deducting
expenses) received by the Company bear to the total compensation received by
Cowen from the sale of Placement Shares (before deducting expenses) on behalf of
the Company.  If, but only if, the allocation provided by the foregoing sentence
is not permitted by applicable law, the allocation of contribution shall be made
in such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and Cowen, on the other, with respect to the
statements or omission that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or Cowen, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
Cowen agree that it would not be just and equitable if contributions pursuant to
this Section 9(d) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 9(d) shall be deemed to
include, for the purpose of this Section 9(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with
Section 9(c) hereof.  Notwithstanding the foregoing provisions of this
Section 9(d), Cowen shall not be required to contribute any amount in excess of
the commissions received by it under this Agreement and no person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 9(d),
any person who controls a party to this Agreement within the meaning of the
Securities Act, and any officers, directors, partners, employees or agents of
Cowen, will have the same rights to contribution as that party, and each officer
and director of the Company who signed the Registration Statement will have the
same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution

 

23

--------------------------------------------------------------------------------


 

may be made under this Section 9(d), will notify any such party or parties from
whom contribution may be sought, but the omission to so notify will not relieve
that party or parties from whom contribution may be sought from any other
obligation it or they may have under this Section 9(d) except to the extent that
the failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.

 

10.                               Representations and Agreements to Survive
Delivery.  The indemnity and contribution agreements contained in Section 9 of
this Agreement and all representations and warranties of the Company herein or
in certificates delivered pursuant hereto shall survive, as of their respective
dates, regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

11.                               Termination.

 

(a)                                 Cowen shall have the right by giving written
notice as hereinafter specified at any time to terminate this Agreement if
(i) any Material Adverse Change, or any development that could reasonably be
expected to result in a Material Adverse Change has occurred that, in the
reasonable judgment of Cowen, may materially impair the ability of Cowen to sell
the Placement Shares hereunder, (ii) the Company shall have failed, refused or
been unable to perform any agreement on its part to be performed hereunder;
provided, however, in the case of any failure of the Company to deliver (or
cause another person to deliver) any certification, opinion, or letter required
under Sections 7(m), 7(n), or 7(o), Cowen’s right to terminate shall not arise
unless such failure to deliver (or cause to be delivered) continues for more
than thirty (30) days from the date such delivery was required (iii) any other
condition of Cowen’s obligations hereunder is not fulfilled, or (iv) any
suspension or limitation of trading in the Placement Shares or in securities
generally on Nasdaq shall have occurred.  Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(g) (Expenses), Section 9 (Indemnification and Contribution),
Section 10 (Representations and Agreements to Survive Delivery), Section 16
(Applicable Law; Consent to Jurisdiction) and Section 17 (Waiver of Jury Trial)
hereof shall remain in full force and effect notwithstanding such termination.
If Cowen elects to terminate this Agreement as provided in this Section 11(a),
Cowen shall provide the required notice as specified in Section 12 (Notices).

 

(b)                                 The Company shall have the right, by giving
ten (10) days notice as hereinafter specified to terminate this Agreement in its
sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(g), Section 9, Section 10, Section 16 and
Section 17 hereof shall remain in full force and effect notwithstanding such
termination.

 

(c)                                  Cowen shall have the right, by giving ten
(10) days notice as hereinafter specified to terminate this Agreement in its
sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the

 

24

--------------------------------------------------------------------------------


 

provisions of Section 7(g), Section 9, Section 10, Section 16 and Section 17
hereof shall remain in full force and effect notwithstanding such termination.

 

(d)                                 Unless earlier terminated pursuant to this
Section 11, this Agreement shall automatically terminate upon the issuance and
sale of all of the Placement Shares through Cowen on the terms and subject to
the conditions set forth herein; provided that the provisions of Section 7(g),
Section 9, Section 10, Section 16 and Section 17 hereof shall remain in full
force and effect notwithstanding such termination.

 

(e)                                  This Agreement shall remain in full force
and effect unless terminated pursuant to Sections 11(a), (b), (c), or (d) above
or otherwise by mutual agreement of the parties; provided, however, that any
such termination by mutual agreement shall in all cases be deemed to provide
that Section 7(g), Section 9, Section 10, Section 16 and Section 17 shall remain
in full force and effect.

 

(f)                                   Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by Cowen or the Company, as the
case may be. If such termination shall occur prior to the Settlement Date for
any sale of Placement Shares, such Placement Shares shall settle in accordance
with the provisions of this Agreement.

 

(g) Subject to the additional limitations set forth in Section 7 of this
Agreement, in the event of termination of this Agreement prior to the sale of
any Placement Shares, Cowen will only be entitled to reimbursement of its out of
pocket expenses actually incurred.

 

12.                               Notices.  All notices or other communications
required or permitted to be given by any party to any other party pursuant to
the terms of this Agreement shall be in writing, unless otherwise specified in
this Agreement, and if sent to Cowen, shall be delivered to Cowen at Cowen and
Company, LLC, 599 Lexington Avenue, New York, NY 10022, fax no. 646-562-1124,
Attention:  General Counsel with a copy to Duane Morris LLP, attention: James T.
Seery, e-mail jtseery@duanemorris.com; or if sent to the Company, shall be
delivered to Aclaris Therapeutics, Inc. attention: Kamil Ali-Jackson, Chief
Legal Officer, e-mail: kalijackson@aclaristx.com with a copy to Cooley LLP,
attention:  Brian F. Leaf, e-mail: bleaf@cooley.com. Each party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose.  Each such notice or
other communication shall be deemed given (i) when delivered personally or by
verifiable facsimile transmission (with an original to follow) on or before 4:30
p.m., New York City time, on a Business Day (as defined below), or, if such day
is not a Business Day on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which Nasdaq
and commercial banks in the City of New York are open for business.

 

13.                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Company and Cowen and their
respective successors and the affiliates, controlling persons, officers and
directors referred to in Section 9 hereof. References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted

 

25

--------------------------------------------------------------------------------


 

assigns of such party. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that Cowen may assign its rights and obligations hereunder to an
affiliate of Cowen without obtaining the Company’s consent so long as such
affiliate is a registered broker dealer.

 

14.                               Adjustments for Share Splits.  The parties
acknowledge and agree that all share-related numbers contained in this Agreement
shall be adjusted to take into account any share split, share dividend or
similar event effected with respect to the Common Stock.

 

15.                               Entire Agreement; Amendment; Severability. 
This Agreement (including all schedules and exhibits attached hereto and
Placement Notices issued pursuant hereto) constitutes the entire agreement and
supersedes all other prior and contemporaneous agreements and undertakings, both
written and oral, among the parties hereto with regard to the subject matter
hereof. Neither this Agreement nor any term hereof may be amended except
pursuant to a written instrument executed by the Company and Cowen, provided,
however, that Schedule 2 attached hereto may be amended by either party upon
written notice to the other party.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

16.                               Applicable Law; Consent to Jurisdiction. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the principles of conflicts of
laws. Each party hereby irrevocably submits to the non-exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan, for the adjudication of any dispute hereunder or in connection with
any transaction contemplated hereby, and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof (certified or registered
mail, return receipt requested) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.

 

17.                               Waiver of Jury Trial.  The Company and Cowen
each hereby irrevocably waives any right it may have to a trial by jury in
respect of any claim based upon or arising out of this Agreement or any
transaction contemplated hereby.

 

18.                               Absence of Fiduciary Relationship.  The
Company acknowledges and agrees that:

 

26

--------------------------------------------------------------------------------


 

(a)                                 Cowen has been retained solely to act as
sales agent in connection with the sale of the Common Stock and that no
fiduciary, advisory or agency relationship between the Company and Cowen has
been created in respect of any of the transactions contemplated by this
Agreement, irrespective of whether Cowen has advised or is advising the Company
on other matters;

 

(b)                                 the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement;

 

(c)                                  the Company has been advised that Cowen and
its affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and that Cowen has no obligation
to disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and

 

(d)                                 the Company waives, to the fullest extent
permitted by law, any claims it may have against Cowen, for breach of fiduciary
duty or alleged breach of fiduciary duty in connection with the sale of the
Placement Shares under this Agreement and agrees that Cowen shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary claim or to any person asserting a fiduciary duty claim on behalf of
or in right of the Company, including stockholders, partners, employees or
creditors of the Company.

 

19.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Delivery of an
executed Agreement by one party to the other may be made by facsimile or other
electronic transmission.

 

20.                               Definitions. As used in this Agreement, the
following term has the meaning set forth below:

 

(a)                                 “Agent’s Information” means, solely the
following information in the Prospectus:  the third sentence of the eighth
paragraph under the caption “Plan of Distribution” in the Prospectus.

 

[Remainder of Page Intentionally Blank]

 

27

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.

 

 

Very truly yours,

 

 

 

COWEN AND COMPANY, LLC

 

 

 

 

 

By:

/s/ Robert Sine

 

Name:

Robert Sine

 

Title:

Managing Director

 

 

 

 

 

ACCEPTED as of the date

 

first-above written:

 

 

 

ACLARIS THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Frank Ruffo

 

Name:

Frank Ruffo

 

Title:

Chief Financial Officer

 

28

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

FORM OF PLACEMENT NOTICE

 

From:

[                                                                                           
]

 

Cc:

[                                                                                           
]

 

To:

[                                                                                           
]

 

Subject:

Cowen at the Market Offering—Placement Notice

 

Date:

                  , 20

 

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Aclaris Therapeutics, Inc. (the “Company”), and Cowen and
Company, LLC (“Cowen”) dated November 2, 2016 (the “Agreement”), I hereby
request on behalf of the Company that Cowen sell up to [  ] shares of the
Company’s common stock, par value $0.00001 per share, at a minimum market price
of $        per share.  Sales should begin on the date of this Notice and shall
continue until [DATE] [all shares are sold].

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Notice Parties

 

The Company

 

 

 

 

 

Kamil Ali-Jackson

Chief Legal Officer

 

 

 

 

Frank Ruffo

Chief Financial Officer

 

 

 

 

Cowen

 

 

 

 

 

Robert Sine

Managing Director

 

 

 

 

William Follis

Director

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Compensation

 

Cowen shall be paid compensation equal to 3.0% of the gross proceeds from the
sales of Common Stock pursuant to the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Schedule Of Subsidiaries

 

Aclaris Therapeutics International Limited

 

Vixen Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

Exhibit 7(m)

 

OFFICER CERTIFICATE

 

The undersigned, the duly qualified and elected                        , of
Aclaris Therapeutics, Inc. (“Company”), a Delaware corporation, does hereby
certify in such capacity and on behalf of the Company, pursuant to
Section 7(m) of the Sales Agreement dated  November 2, 2016 (the “Sales
Agreement”) between the Company and Cowen and Company, LLC, that to the best of
the knowledge of the undersigned.

 

(i)                                     The representations and warranties of
the Company in Section 6 of the Sales Agreement (A) to the extent such
representations and warranties are subject to qualifications and exceptions
contained therein relating to materiality or Material Adverse Change, are true
and correct on and as of the date hereof with the same force and effect as if
expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date, and (B) to the extent such representations and
warranties are not subject to any qualifications or exceptions, are true and
correct in all material respects as of the date hereof as if made on and as of
the date hereof with the same force and effect as if expressly made on and as of
the date hereof except for those representations and warranties that speak
solely as of a specific date and which were true and correct as of such date;
and

 

(ii)                                  The Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
pursuant to the Sales Agreement at or prior to the date hereof.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:

 

 

 

 

 

--------------------------------------------------------------------------------